Exhibit 10.5

STOCK BONUS AWARD AGREEMENT

THIS AGREEMENT is made as of this          day of            , 20     between
Kindred Healthcare, Inc., a Delaware corporation and its successors (the
“Company”), and                      (the “Participant”).

WHEREAS, the Company adopted and maintains the Kindred Healthcare, Inc. 2011
Stock Incentive Plan, Amended and Restated (the “Plan”); and

WHEREAS, the Plan provides for the award to participants in the Plan of stock
bonuses of common stock of Kindred Healthcare, Inc., par value $0.25 per share
(the “Common Stock”).

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Grant of Stock Bonus. Pursuant and subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant
                 (            ) shares of Common Stock (the “Shares,” and this
grant shall be referred to herein as the “Award”). All capitalized terms used
herein and not defined herein shall have the meanings assigned to them in the
Plan.

2. Vesting of Shares. The Shares subject to this Award shall vest and become
fully transferable without restriction as of the date hereof and the Company
shall promptly deliver to Participant a certificate representing the Shares,
subject to any reduction in the number of Shares to satisfy any withholding
taxes.

3. Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Committee and subject to the Company’s right to amend the
Plan, neither this Agreement nor any provision hereof can be changed, modified,
amended, discharged, terminated or waived orally or by any course of dealing or
purported course of dealing, but only by an agreement in writing signed by the
Participant and the Company. No such agreement shall extend to or affect any
provision of this Agreement not expressly changed, modified, amended,
discharged, terminated or waived or impair any right consequent on such a
provision. The waiver of or failure to enforce any breach of this Agreement
shall not be deemed to be a waiver or acquiescence in any other breach thereof.

4. Rights as Stockholder. Participant shall be considered a stockholder of the
Company with respect to all the Shares and shall have all rights appurtenant
thereto, including the right to vote or consent to all matters that may be
presented to the stockholders and to receive all dividends and other
distributions paid on such Shares.

5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Kentucky.



--------------------------------------------------------------------------------

6. Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan and a Plan prospectus. The Participant hereby acknowledges that
all decisions, determinations and interpretations of the Committee in respect of
the Plan, this Agreement and the Option shall be final and conclusive.

7. Incorporation of Plan. All terms and provisions of the Plan are incorporated
herein and made part hereof as if stated herein. If any provision hereof and of
the Plan shall be in conflict, the terms of the Plan shall govern.

8. Entire Agreement. This Agreement and the Plan represent the final, complete
and total agreement of the parties hereto respecting the Shares and the matters
discussed herein and this Agreement supersedes any and all previous agreements
and understandings, whether written, oral or otherwise, relating to the Shares
and such matters.

9. No Contract of Employment. This Agreement shall not confer upon the
Participant any right with respect to the continuation of such Participant’s
employment by the Company or prohibit the Company at any time from terminating
such employment or increasing or decreasing the base salary or other
compensation for such Participant.

10. Recoupment. The Participant acknowledges and agrees that the Company will be
entitled to recoup compensation of whatever kind paid by the Company hereunder
pursuant to Section 23 of the Plan.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on the Participant’s own behalf, thereby representing that the
Participant has carefully read and understands this Agreement and the Plan, as
of the day and year first above written.

 

KINDRED HEALTHCARE, INC.

 

By:   Stephen D. Farber Title:   Executive Vice President,   Chief Financial
Officer

 

Name of Individual

 

2